VERNIERO, J.,
concurring.
I join in the disposition of this case and in all but one aspect of the Court’s opinion. I do not agree with the Court’s suggestion, in dicta, that the right to procreate may depend on adoption as a consideration. Ante at 30, 783 A.2d at 720.
I also write to express my view that the same principles that compel the outcome in this case would permit an infertile party to assert his or her right to use a preembryo against the objections of the other party, if such use were the only means of procreation. *31In that instance, the balance arguably would weigh in favor of the infertile party absent countervailing factors of greater weight. I do not decide that profound question today, and the Court should not decide it or suggest a result, because it is absent from this case.
Justice ZAZZALI joins in this opinion.